Citation Nr: 9927088	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  96-49 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a sprained muscle 
of the left leg, to include the issue of whether an adequate 
substantive appeal was timely filed.

2.  Entitlement to a rating in excess of 10 percent for left 
knee, post-operative, Osgood-Schlatter disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
September 1992.

This appeal arises from an August 1995 rating decision, by 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, in pertinent part, granted 
service connection for left knee, post operative, Osgood-
Schlatter disease, and assigned a 10 percent rating for this 
condition effective from February 1995.  By the same rating 
action, the RO denied service connection for a sprained 
muscle of the left leg.  In June 1998, the Board of Veterans' 
Appeals (Board) remanded the veteran's claims for additional 
development.  

As noted in the remand, on his Form 9 filed in October 1996, 
the veteran appeared to seek service connection for arthritis 
of his right knee, possibly as secondary to his service-
connected left knee disability.  The RO was to clarify 
whether the veteran was making such a claim.  In a Report of 
Contact form dated in December 1998, it was noted that the 
veteran was in fact seeking service connection for arthritis 
of the right knee.  In an April 1999 supplemental statement 
of the case, the RO denied service connection for arthritis 
of the right knee.  However, the veteran was not advised of 
his appellate rights in this regard.  This matter will be 
addressed in the Remand below.

The Board further notes that by its August 1995 rating 
decision, the RO, in part, granted service connection for 
migraines and assigned noncompensable rating effective from 
February 1995.  The veteran indicated his disagreement with 
this rating in his August 1996 notice of disagreement.  The 
RO, by an August 1996 rating decision, increased the rating 
for migraine to 10 percent.  However, a statement of the case 
has never been issued on this matter.  This will be addressed 
in the Remand section below.


REMAND

The veteran essentially claims that he is entitled to service 
connection for a sprained muscle of the left leg.  The 
veteran also claims that he is entitled to a rating in excess 
of 10 percent for his service-connected left knee, post-
operative, Osgood-Schlatter disease.

Claim concerning service connection a sprained muscle of the 
left leg

By its August 1995 rating decision, the RO, in pertinent 
part, denied service connection for a sprained muscle of the 
left leg.  The RO advised the veteran of this determination 
in an August 1995 letter.  In August 1996, a notice of 
disagreement was filed and a statement of the case was 
issued.  The veteran filed a Form 9 in October 1996, in which 
he did not appear to specifically reference his claim 
concerning service connection for a sprained muscle of the 
left leg. 

The Board first referenced this procedural matter in its June 
1998 remand.  In a September 1998 supplemental statement of 
the case, the RO, in pertinent part, determined that the Form 
9 filed in October 1996 was, in fact, timely and adequate 
with regard to the veteran's claim for service connection for 
a sprained muscle of the left leg.  However, the RO did not 
provide the veteran with the criteria relevant to such a 
determination.  

The Board is raising the issue of the adequacy of the 
allegations of error of fact or law in the veteran's 
substantive appeal.  The Board will address this issue 
pursuant to legislative authority which provides that it may 
dismiss any appeal which fails to make specific allegations 
of error of fact or law related to specific items in the 
statement of the case and clearly identifying the benefit 
sought on appeal.  See 38 U.S.C.A. § 7105(d) (West 1991).  An 
application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71, Title 38, United 
States Code.  38 U.S.C.A § 7108 (West 1991).

Federal regulations provide as follows: 

A decision as to the adequacy of 
allegations of error of fact or law in a 
Substantive Appeal will be made by the 
Board of Veterans' Appeals.  When the 
Board raises the issue of adequacy of the 
Substantive Appeal, the appellant and 
representative, if any, will be given 
notice of the issue and a period of 60 
days following the date on which such 
notice is mailed to present written 
argument or to request a hearing to 
present oral argument on this question.  
The date of mailing of the notice will be 
presumed to be the same as the date of 
the letter of notification.

38 C.F.R. § 20.203 (1998).

Federal regulations also provide as follows:
 
If the Statement of the Case and any 
prior Supplemental Statements of the Case 
addressed several issues, the Substantive 
Appeal must either indicate that the 
appeal is being perfected as to all of 
those issues or must specifically 
identify the issues appealed.  The 
Substantive Appeal should set out 
specific arguments relating to errors of 
fact or law made by the agency of 
original jurisdiction in reaching the 
determination, or determinations, being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege 

specific error of fact or law in the 
determination, or determinations, being 
appealed.

38 C.F.R. § 20.202 (1998).

This remand is the veteran's notice of the Board's intent to 
consider the adequacy of the substantive appeal as to the 
issue of service connection for a sprained muscle of the left 
leg named above.  The RO should forward a letter to the 
veteran and his representative and advise them that that they 
have 60 days from the date of the letter to present written 
argument or to request a hearing to present oral argument on 
the question of adequacy of the substantive appeal.  If 
requested, the RO should schedule a hearing and advise the 
veteran and his representative as to the time and place of 
the hearing.

Thereafter, the case should be returned to the Board, which 
will proceed with the appeal. 

Claim concerning a rating in excess of 10 percent for left 
knee, post-operative, Osgood-Schlatter disease

Although this claim has been remanded previously, the Board 
finds that a new VA orthopedic examination is necessary.  In 
DeLuca v. Brown, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that in evaluating a service-connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 (1998) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1998).  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1998) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

The Board finds that the VA joint examination conducted in 
August 1998 failed to provide information as to whether the 
veteran's left knee exhibited weakened movement, excess 
fatigability, incoordination, or ankylosis (favorable or 
unfavorable).  Moreover, the examiner did not express an 
opinion on whether pain could significantly limit functional 
ability during flare-ups or when the veteran's left knee is 
used repeatedly over time.  The examiner also noted that he 
did not have the veteran's claims file available for review.  
A new VA orthopedic examination is therefore necessary.

As noted in the Board's previous remand, on his Form 9, the 
veteran claimed that he had been diagnosed as having 
arthritis with regard to his left knee.  In his examination 
report, the VA examiner noted that the veteran appeared to 
have "chondromalacia changes in both patella" which were 
probably sustained during active duty.  X-rays taken of the 
veteran's knees in August 1998 indicated slight degenerative 
changes.  In December 1998, the VA examiner confirmed that 
the veteran had signs of arthritis in his knees.  However, it 
is unclear whether the examiner has expressed an opinion (as 
had been requested by the Board) as to whether it was as 
least as likely as not that the veteran's arthritis was a 
manifestation of the service-connected left knee disability.  
This matter should be clarified in the course of the new VA 
orthopedic examination.

In VAOPGCPREC 23-97 (July 1, 1997), it was held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under diagnostic codes 5003 and 5257.  
Following the new orthopedic examination, the RO should give 
renewed consideration to this opinion.  Moreover, in Esteban 
v. Brown, 6 Vet.App. 259 (1994), it was determined that 
separate manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping the 
symptomatology of the other conditions.  In Esteban, the 
Court determined that residuals of a face injury could be 
rated separately under disfigurement, painful scars and 
facial muscle damage.

Additionally, in its remand, the Board had requested that the 
RO attempt to obtain copies of an X-ray conducted in 
conjunction with a June 1995 VA examination of the veteran's 
left knee.  It does not appear that this was done, and 
therefore another remand for this purpose is required.  The 
Court has held that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Furthermore, the Court held that where "the remand 
orders of the Board . . . are not complied with, the Board 
itself errs in failing to insure compliance."  Stegall v. 
West, 11 Vet. App. 268 (1998). 

The VA has a duty to assist a claimant in the development of 
facts pertinent to his or her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  The duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his claim includes the procurement of 
medical records to which the veteran has made reference to.  
Littke v. Derwinski 1 Vet. App. 90 (1990).  The most recent 
treatment records pertaining to the veteran were associated 
with the claims file in October 1998.  To ensure that the 
veteran's claim will receive a fully informed evaluation, 
clinical data taking into account the condition of his left 
knee, since October 1998, should be obtained and reviewed.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran and 
any representative of his right to file a 
substantive appeal and the time limit for 
doing same with regard to the issue of 
service connection for arthritis of the 
right knee. 

2.  The RO should issue the veteran a 
Supplemental Statement of the Case on the 
issue of a rating in excess of 10 percent 
for migraine.  The veteran and any 
representative should be notified of the 
need to file a timely substantive appeal 
if the Board is to address this matter.  
If this case is appealed to the Board, 
the RO should determine if it has 
complied with the duty to assist the 
veteran.  If any duty is not complied 
with, appropriate corrective action 
should be undertaken.

3.  The RO should forward a letter to the 
veteran and his representative and advise 
them that they have 60 days from the date 
of the letter to present written argument 
or to request a hearing to present oral 
argument on the question of adequacy of 
the appeal concerning the issue of 
service connection for a sprained muscle 
of the left leg.  If requested, the RO 
should schedule a hearing and advise the 
veteran and his representative as to the 
time and place of the hearing.  
Thereafter, and upon completion of the 
additional development detailed below, 
the case should be returned to the Board, 
which will proceed with the appeal on 
this issue.

4.  The RO should request the names and 
addresses of all medical care providers, 
if any, who have treated the veteran 
since October 1998 for complaints related 
to his left knee.  After securing the 
necessary releases, the RO should obtain 
these records and permanently associate 
them with the claims file. 

5.  Any pertinent VA medical records 
documenting treatment of the veteran for 
his left knee disability since October 
1998, which have not already been 
associated with the claims file, should 
be obtained and made of record.  The RO 
should also request all such records 
from the VAMC in Columbia, South 
Carolina and Dorn VA Hospital.  The RO 
should also attempt to obtain, from the 
Columbia VAMC, a copy of the report 
summarizing any X-rays taken of the 
veteran's left knee in conjunction with 
the VA examination in June 1995.  If no 
such X-rays of the left knee were taken, 
this fact should be so referenced in the 
claims file.  

6.  The RO should schedule the veteran 
for a special VA orthopedic examination.  
The veteran and his representative should 
be notified of the date, time and place 
of the examination in writing.

7.  Following completion of the above 
actions, the veteran should be afforded a 
new VA orthopedic examination to 
determine the severity of his left knee 
disability.  The claims folder, including 
this Remand, must be made available to 
the examiner for review before the 
examination.  All indicated tests and 
studies should be performed.  The 
examiner should address the following:

a.  The examiner should provide 
the ranges of motion in degrees 
of the left knee.  For VA 
purposes, normal knee flexion 
is to 140 degrees, and normal 
knee extension is to 0 degrees.  
The examiner should note 
whether the veteran has mild, 
moderate, or severe recurrent 
subluxation or lateral 
instability.  The examiner 
should note whether it is at 
least as likely as not that the 
left knee arthritis is a 
manifestation of the service 
connected Osgood Schlatter's 
disease.  The examiner should 
also note whether the left knee 
displays any favorable or 
unfavorable ankylosis.

b.  The examiner should 
indicate whether the veteran's 
left knee exhibits weakened 
movement, excess fatigability, 
or incoordination attributable 
to the service-connected 
disabilities; and, if feasible, 
these determinations should be 
expressed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or 
incoordination.  

c.  The examiner should express 
an opinion on whether pain 
could significantly limit 
functional ability during 
flare-ups or when the veteran's 
left knee is used repeatedly 
over time.  This determination 
should, if feasible, be 
portrayed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
pain on use or during flare-
ups.  

d.  The examiner should 
determine whether the veteran 
has any scars resulting from 
the service-connected left knee 
disability, and if so, should 
state whether they are poorly 
nourished, whether they 
repeatedly ulcerate or whether 
they are tender or painful on 
objective demonstration.

e.  Such tests as the examiner deems 
necessary, including any X-rays, 
should be performed.  If the 
examiner finds that it is not 
feasible to answer a particular 
question or follow a particular 
instruction, he or she should so 
indicate and explain the reason.

8.  Upon receipt, the RO should review 
the examination report to ensure that it 
is adequate for rating purposes.  If the 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

9.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

10.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claim pertaining to a rating in 
excess of 10 percent for left knee, post-
operative, Osgood-Schlatter disease.  The 
RO should also consider the issue of 
whether any left knee arthritis is a 
manifestation of service connected left 
knee disability.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case 
concerning all evidence added to the 
record since the last supplemental 
statement of the case, to include 
discussion of DeLuca and Esteban.  
Consideration should also be given to the 
recent case of Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therein, the Court held 
that with regard to initial ratings 
following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  Finally, 
consideration should be given to whether 
any existing limitation of motion and 
instability in the knee may be rated 
separately.  See VAOPGCPREC 23-97.  The 
veteran and his representative should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional medical information and ensure due process.  
No inference should be drawn regarding the final disposition 
of the veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

